DOOLING, District Judge.
On the questions presented here the court has readied the following conclusions:
[1] 1. That a Chinese may be deported under the provisions of the Immigration Law by the immigration authorities, if found in this country in violation of the Chinese Exclusion Act, provided such deportation he had within three years from the date of his entry. In deciding the contrary in a former case the court did so without having called to its attention the provision of section 21 of the Immigration Act. Act Feb. 20, 1907, c. 1134, 34 Stat. 905.
[2] 2. The omnibus charge that an alien is here in violation of the Chinese Exclusion Act, as stated by the court in the Case of Lew Lin Shew, 217 Fed. 317, “is so broad as to convey absolutely no idea of the specific reason for which the alien lias been ordered deported.” Rut if, from an examination of the whole record, it is apparent, as it is here, that the alien knew just what was specifically urged against him, and was given an opportunity to meet this specific charge, and does so, the court will not interfere on that ground.
[3] 3. The real reason for the order of deportation in the present case is the fact that, while this alien was admitted ostensibly as an attaché of a Chinese official coming to this country for some investigations or purposes in reference to hanking, he was found working in a laundry far from his ostensible chief.
4. If one properly come to this country as the body servant or attache of an official, and have no other right of entry than as such, he may not detach himself from such official, and remain here in the capacity of a laborer.
5. The hearing which resulted in the order of deportation was not unfair.
For these reasons, the petitioner will be remanded.